Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 5-8, 10, 12-13, 16-19 and 21-27 are active in this application as the result of the cancellation of claims 3, 4, 9, 11, 14, 15 and 20.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/17/2022, 04/29/2022 and 07/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejection - Double Patenting
4.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-2, 5-8, 10, 12-13, 16-19 and 21-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,204,892.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
Claims Comparison

                      Instant Application                                                     11,204,892
1. (Currently Amended) A method for maintaining a snapshot of a multitier
distributed file system, comprising:
creating a first snapshot directory volume of a directory volume at a first tier of the
multitier distributed file system at least in part by copying, to the first snapshot directory volume, a first directory metadata stored on the directory volume;
creating a first snapshot file record associated with a first file in a first directory, the first file being stored on one or more volumes at a second tier of the multitier distributed file system, the first directory being associated with the first directory metadata; and
associating the first snapshot directory volume with the first snapshot file record for
subsequently accessing the first snapshot file record from the first snapshot directory volume.



2. (Currently Amended) The method of claim 1, wherein creating the snapshot file
record comprises:
copying content of the first file to a first snapshot file stored on snapshot file volume at the second tier of the multitier distributed file system.

5. (Currently Amended) The method of claim 1, further comprising:
copying a first shard metadata from a file volume at the second tier of the multitier distributed file system to a snapshot file volume at the second tier of the multitier
distributed file system, the first shard metadata being associated with a first shard;
and updating the first shard metadata stored on a shard volume at a third tier of
the multitier distributed file system with an identifier of the first snapshot directory volume.

6. (Currently Amended) The method of claim 1, further comprising:
removing a first file metadata from the directory volume; and
retaining the first file metadata in the first snapshot directory volume.

7. (Currently Amended) The method of claim 6, further comprising:
copying a first shard metadata from a shard volume at a third tier of the multitier distributed file system to a snapshot shard volume at the third tier of the multitier distributed file system, the first shard metadata being associated with a first shard of the first file;
copying content of the first shard to a first snapshot shard stored on the snapshot shard volume; and
removing the first shard metadata from the shard volume.

8. (Currently Amended) The method of claim 1, further comprising:
retrieving a snapshot of the first file based on a first snapshot file metadata being stored in a second snapshot directory volume but not in the first directory volume, the second snapshot directory volume having been created prior to the creating the first snapshot directory volume.

10. (Currently Amended) the method of claim 1, further comprising:
setting a snapshot identifier in a second file metadata, associated with a second file, to prevent subsequent copying of the second file in response to a file access request for the second file.
















































12. (Currently Amended) A storage system, comprising:
a memory configured to store data;
at least one processor in communication with the memory, the at least one processor
configured to:
create a first snapshot directory volume of a directory volume at a first tier of the
multitier distributed file system at least in part by copying, to the first snapshot directory volume, a first directory metadata stored on the directory volume;
create a first snapshot file record associated with a first file in a first directory, the first file being stored on one or more volumes at a second tier of the multitier distributed file system, the first directory being associated with the first directory metadata; and associate the first snapshot directory volume with the first snapshot file record for
subsequently accessing the first snapshot file record from the first snapshot directory volume.



13. (Currently Amended) The storage system of claim 12, wherein the at least one
processor is configured to create the snapshot file record at least in part by:
copying content of the first file to a first snapshot file stored on a snapshot file volume at the second tier of the multitier distributed file system.

16. (Currently Amended) The storage system of claim 12, wherein the at least one
processor is further configured to:
copy a first shard metadata from a file volume at the second tier of the multitier distributed file system to a snapshot file volume at the second tier of the multitier distributed file system, the first shard being associated with the first shard metadata;
and update the first shard metadata stored on a shard volume at a third tier of the multitier distributed file system with an identifier of the first snapshot directory volume.

17. (Currently Amended) The storage system of claim 22, wherein the at least one processor is further configured to:
copy a first shard metadata from a shard
volume at a third tier of the multitier distributed file system to a snapshot shard volume at the third tier of the multitier distributed file system, the first shard metadata being associated with a
first shard of the first file;
copy content of the first shard to a first snapshot shard stored on the snapshot shard volume; and
remove the first shard metadata from the shard volume.

18. (Currently Amended) The storage system of claim 12, wherein the at least one processor is further configured to:
retrieve a snapshot of the first file based on the first snapshot file metadata being stored in a second snapshot directory volume but not in the first directory volume, the second snapshot directory volume having been created prior to the creating the first snapshot directory volume.

19. (Currently Amended) The storage system of claim 12, wherein the at least one processor is further configured to:
Set a snapshot identifier in a second file metadata, associated with the second file, to prevent subsequent copying of the second file in response to a file access request for the second file.

21. (New) The method of claim 1, wherein creating the snapshot file record
comprises:

copying content of the first file to a first offset within the first file stored on a file volume
at the second tier of the multitier distributed file system.

22. (New) The storage system of claim 12, wherein the at least one processor is
further configured to:

remove a first file metadata from the directory volume; and

retain the first file metadata in the first snapshot directory volume.

23. (New) The storage system of claim 12, wherein the at least one processor is
configured to create the snapshot file record at least in part by:

copying content of the first file to a first offset within the first file stored on a file volume
at the second tier of the multitier distributed file system.
















24. (New) A storage system, comprising:
a data store comprising:

a first directory volume at a first tier of a multitier distributed file system, the first
directory volume having stored thereon a first directory metadata of a first directory of the
multitier distributed file system; and

a first file volume at a second tier of the multitier distributed file system, the first
file volume having stored thereon a first file metadata of a first file, the first file being stored by
the multitier distributed file system, the first file being in the first directory; and

at least one processor in communication with the data store, the at least one processor
configured to:

create a first snapshot directory volume of the directory volume at the first tier of
the multitier distributed file system at least in part by copying, to the first snapshot directory
volume, the first directory metadata;

create a first snapshot file record associated with the first file; and

associate the first snapshot directory volume with the first snapshot file record for
subsequently accessing the first snapshot file record from the first snapshot directory volume.

25. (New) The storage system of claim 24, wherein the at least one processor is
configured to create the snapshot file record at least in part by:

creating a first snapshot file volume at the second tier of the multitier distributed file
system; and

copying content of the first file to a first snapshot file on the first snapshot file volume.

26. (New) The storage system of claim 24, wherein the at least one processor is
configured to create the snapshot file record at least in part by:

copying content of the first file to a first offset within the first file stored on the first file
volume.

27. (New) The storage system of claim 24, wherein the data store further comprises
previously created snapshot directory volumes of the directory volume at the first tier of the
multitier distributed file system.
1. A method for maintaining a snapshot of a multitier distributed file system, comprising: creating a first snapshot directory volume of a directory volume at a first tier of the multitier distributed file system at least in part by copying, to the first snapshot directory volume, a first directory metadata stored on the directory volume; receiving, from a client, a file access request for a first file in a first directory, the first file being stored on one or more volumes at a second tier of the multitier distributed file system, the first directory being associated with the first directory metadata; determining, based on the file access request, that the first file has not been snapshotted; creating, based on determining that the first file has not been snapshotted, a first snapshot file record associated with the first file; and associating the first snapshot directory volume with the first snapshot file record for subsequently accessing the first snapshot file record from the first snapshot directory volume.

2. The method of claim 1, wherein creating the snapshot file record comprises: copying a first file metadata from the directory volume to the first snapshot directory volume, the first file being associated with the first file metadata; copying content of the first file to a first snapshot file stored on snapshot file volume at the second tier of the multitier distributed file system; and updating the first file metadata stored on the directory volume with an identifier of the first snapshot directory volume.

3. The method of claim 2, wherein the copying the content of the first file comprises copying a first shard table associated with the first file to the first snapshot file.

4. The method of claim 2, wherein the first snapshot file is stored within a first folder on the snapshot file volume, the first folder being identified by an identifier of the directory volume and an identifier of the first snapshot directory volume.

5. The method of claim 1, further comprising: receiving, from the client, a shard access request for a first shard of the first file; determining, based on the shard access request, that the first shard has not been snapshotted; copying a first shard metadata from a file volume at the second tier of the multitier distributed file system to a snapshot file volume at the second tier of the multitier distributed file system, the first shard being associated with the first shard metadata; and updating the first shard metadata stored on a shard volume at a third tier of the multitier distributed file system with an identifier of the first snapshot directory volume.

6. The method of claim 1, wherein the file access request is for deleting the first file, the method further comprising removing a first file metadata from the directory volume, the first file being associated with the first file metadata.

7. The method of claim 6, further comprising: copying a first shard metadata from a shard volume at a third tier of the multitier distributed file system to a snapshot shard volume at the third tier of the multitier distributed file system, the first shard metadata being associated with a first shard of the first file; copying content of the first shard to a first snapshot shard stored on the snapshot shard volume; and removing the first shard metadata from the shard volume.

8. The method of claim 1, further comprising: receiving, from a query client, a snapshot file access request for a first snapshot file in the first snapshot directory volume; determining, based on the snapshot file access request, whether the first snapshot directory volume includes a first snapshot file metadata associated with the first snapshot file; retrieving the first snapshot file based on the first snapshot file metadata when the first snapshot directory volume is determined to include the first snapshot file metadata; and retrieving the first snapshot file based on the first snapshot file metadata stored in a second snapshot directory volume or stored in the directory volume when the first snapshot directory volume is determined to not include the first snapshot file metadata.

9. The method of claim 8, wherein determining whether the first snapshot directory volume includes the first snapshot file metadata further comprises determining whether a snapshot file volume includes a first snapshot shard metadata, the first snapshot shard metadata being associated with a first snapshot shard of the first snapshot file.

10. The method of claim 1, further comprising: creating a second file on the directory volume; and setting a snapshot identifier in a second file metadata, associated with the second file, to prevent subsequent copying of the second file in response to a file access request for the second new file.

11. The method of claim 1, further comprising: receiving a delete request to delete the first snapshot directory volume; determining, based on the delete request, whether a second snapshot directory volumes depends on the first snapshot directory volume; and moving a file reference or a shard reference from the first snapshot directory volume to the second snapshot directory volumes when the second snapshot directory volume is determined to depend on the first snapshot directory volume.

12. A storage system, comprising: a memory configured to store data; at least one processor in communication with the memory, the at least one processor configured to: create a first snapshot directory volume of a directory volume at a first tier of the multitier distributed file system at least in part by copying, to the first snapshot directory volume, a first directory metadata stored on the directory volume; receive, from a client, a file access request for a first file in a first directory, the first file being stored on one or more volumes at a second tier of the multitier distributed file system, the first directory being associated with the first directory metadata; determine, based on the file access request, that the first file has not been snapshotted; create, based on determining that the first file has not been snapshotted, a first snapshot file record associated with the first file; and associate the first snapshot directory volume with the first snapshot file record for subsequently accessing the first snapshot file record from the first snapshot directory volume.

13. The storage system of claim 12, wherein the at least one processor is configured to create the snapshot file record at least in part by: copying a first file metadata from the directory volume to the first snapshot directory volume, the first file being associated with the first file metadata; copying content of the first file to a first snapshot file stored on a snapshot file volume at the second tier of the multitier distributed file system; and updating the first file metadata stored on the directory volume with an identifier of the first snapshot directory volume.

14. The storage system of claim 13, wherein the at least one processor is configured to copy the content of the first file at least in part by copying a first shard table associated with the first file to the first snapshot file.

15. The storage system of claim 13, wherein the first snapshot file is stored within a first folder on the snapshot file volume, the first folder being identified by an identifier of the directory volume and an identifier of the first snapshot directory volume.

16. The storage system of claim 12, wherein the at least one processor is further configured to: receive, from the client, a shard access request for a first shard of the first file; determine, based on the shard access request, that the first shard has not been snapshotted; copy a first shard metadata from a file volume at the second tier of the multitier distributed file system to a snapshot file volume at the second tier of the multitier distributed file system, the first shard being associated with the first shard metadata; and update the first shard metadata stored on a shard volume at a third tier of the multitier distributed file system with an identifier of the first snapshot directory volume.

17. The storage system of claim 12, wherein the file access request is for deleting the file, and wherein the at least one processor is further configured to: remove a first file metadata from the directory volume, the first file being associated with the first file metadata; copy a first shard metadata from a shard volume at a third tier of the multitier distributed file system to a snapshot shard volume at the third tier of the multitier distributed file system, the first shard metadata being associated with a first shard of the first file; copy content of the first shard to a first snapshot shard stored on the snapshot shard volume; and remove the first shard metadata from the shard volume.

18. The storage system of claim 12, wherein the at least one processor is further configured to: receive, from a query client, a snapshot file access request for a first snapshot file in the first snapshot directory volume; determine, based on the snapshot file access request, whether the first snapshot directory volume includes a first snapshot file metadata associated with the first snapshot file; retrieve the first snapshot file based on the first snapshot file metadata when the first snapshot directory volume is determined to include the first snapshot file metadata; and retrieve the first snapshot file based on the first snapshot file metadata stored in a second snapshot directory volume or stored in the directory volume when the first snapshot directory volume is determined to not include the first snapshot file metadata.

19. The storage system of claim 12, wherein the at least one processor is further configured to: create a second file on the directory volume; and set a snapshot identifier in a second file metadata, associated with the second file, to prevent subsequent copying of the second file in response to a file access request for the second file.

20. The storage system of claim 12, wherein the at least one processor is further configured to: receive a delete request to delete the first snapshot directory volume; determine, based on the delete request, whether a second snapshot directory volumes depends on the first snapshot directory volume; and move a file reference or a shard reference from the first snapshot directory volume to the second snapshot directory volumes when the second snapshot directory volume is determined to depend on the first snapshot directory volume.


	Regarding claims 1, 12 and 24 of the instant application, the claims are directed toward similar subject matter as claims 1 and 12 of ‘892 as the claims recite the broader version of ‘892.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘892 and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter
6.	Claims 1-2, 5-8, 10, 12-13, 16-19 and 21-27 would be allowable if overcome the Double Patenting rejections.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153